     8:20-cr-00142-JFB-SMB Doc # 39 Filed: 03/31/21 Page 1 of 2 - Page ID # 82




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,
                                                                   8:20CR142
                       Plaintiff,
                                                       FINAL ORDER OF FORFEITURE
        vs.

 ROBERT STEVEN ROOT,

                       Defendant.


       This matter is before the Court upon the United States of America=s Motion for

Final Order of Forfeiture (Filing No. 38). The Court reviews the record in this case and,

being duly advised in the premises, finds as follows:

1.     On December 30, 2020, the Court entered a Preliminary Order of Forfeiture (Filing

No. 31), forfeiting defendant’s interest in $111,399 U.S. currency.

2.     On March 30, 2021, the United States filed a Declaration of Publication regarding

the posting of Notice of criminal forfeiture on an official internet government forfeiture site,

www.forfeiture.gov. (Filing No. 37).

3.     The United States advises the Court that no party has filed a petition.          From a

review of the Court file, the Court finds that no person or entity has filed a petition.

4.     The Motion for Final Order of Forfeiture should be granted.

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as follows:

       A. The Motion for Final Order of Forfeiture is hereby granted.

       B. All right, title, and interest in and to the Property held by any person or entity

       is hereby forever barred and foreclosed.
   8:20-cr-00142-JFB-SMB Doc # 39 Filed: 03/31/21 Page 2 of 2 - Page ID # 83




      C. The Property is hereby forfeited to the United States of America.

      D. The United States is directed to forfeit the Property in accordance with law.


ORDERED this 31st day of March 2021.

                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge




                                           2
